Case 5:17-cr-00012-LGW-BWC Document 980 Filed 12/08/20 Page 1 of 2


                                                                              FILED
                                                                   John E. Triplett, Acting Clerk
                                                                    United States District Court

                                                                By CAsbell at 4:03 pm, Dec 08, 2020
Case 5:17-cr-00012-LGW-BWC Document 980 Filed 12/08/20 Page 2 of 2
